Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendment filed on 06/03/2022.
Claims 1, 5-7, 9-10, 12-14 and 19 are amended by the Applicants.
Claims 2-4 cancelled by the Applicants.
Claims 21-23 added by the Applicants.
Claims 1 and 5-23 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Genie Lyons [43,841] on 06/16/2022. Examiner’s amendment is necessitated to overcome the rejection and further clarify the claimed invention. 
In the claims:
Please amend claims 6 and 22-23 as follows.
6. (Currently amended) 	The system of claim 4, wherein each controller has an error state, wherein the master controller error state is “on” [[on;]] and wherein the controllers whose error functions are not on and which are not satellite controllers, are operationally able to choose a new master controller.

22. (Currently amended) 	The computer-readable storage medium of claim 21, wherein one of the distributed defined space automation controllers 1s designated as a third controller, 

23. (Currently amended) 	The method of claim 13, wherein each controller has an error state, wherein a master controller error state is “on” [[on;]] and wherein the distributed defined space controllers whose error functions are not on and which are not satellite controllers, are operationally able to choose a new master controller.
--END--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 The invention generally relates to controllers automatically controlling devices. More specifically, to controllers using a self-healing controller network to control devices. The cited prior art taken alone or in combination fail to teach the method/system includes in part the following steps 
“…a desired defined space operating characteristic; a second controller with computing hardware and programmable memory; a satellite controller; and a computer program at least partially stored within programmable memory in the first controller or the second controller, wherein the first controller and the second controller are operationally able to run the computer program, comprising the computer program operationally able to determine desired device behavior based on the desired defined space operating characteristic, the sensor data, and the device characteristic, wherein first controller and the second controller operationally able to run the computer program comprises the first controller and the second controller operationally able to choose the first controller or the second controller to be a master controller, and wherein the master controller comprises the first controller or the second controller, wherein running the computer program further comprises the master controller dividing the computer program into at least a first chunk and a second chunk, and determining to run a first chunk on the first controller and a second chunk on the second controller” as recited in claim 1,
“…the computer program passing a value dependent on the sensor state value, desired defined space operating characteristic,, and a characteristic of the device to the device controller; the first controller and the second controller operationally able to choose the first controller or the second controller to be a master controller; Docket PassiveLogic 20.1 Page 4 of 11the master controller dividing the computer program into at least a first chunk and a second chunk, and the master controller determining to run a first chunk on the first controller; the master controller passing a value dependent on the sensor state value, desired defined space operating characteristic, and a characteristic of the device to the device controller; and the device controller using the value dependent on the sensor state value to control the device” as recited in claim 13,
“…a device characteristic of a device within a defined space, the device controllable by the distributed defined space automation controller; one of the distributed defined space automation controllers designated as a first controller, one other of the distributed defined space Docket PassiveLogic 20.1 Page 5 of 11automation controllers defined as a second controller, a sensor, a satellite controller, and a device operationally coupled to one of the distributed defined space automation controllers; determining, by the distributed defined space automation controller, sensor data from a sensor within the defined space; determining a desired defined space operating characteristic; running a program, using the distributed defined space automation controller, the program determining desired device behavior based on the desired defined space operating characteristic, thermodynamic characteristics of the defined space, the sensor data, and the device characteristic; the distributed defined space automation controller controlling the device to match the desired device behavior, a computer program operationally able to determine desired device behavior based on the desired defined space operating characteristic, the sensor data, and the device characteristic; the first controller and the second controller operationally able to choose the first controller or the second controller to be a master controller; the master controller dividing the computer program into at least a first chunk and a second chunk; and determining to run a first chunk on the first controller and a second chunk on the second controller” as recited in claim 19.
 The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Related cited arts:
US 7,102,502 B2 discloses a method of constituting a home automation network comprises bidirectional elements such as actuators (A1, A2, A3), at least unidirectional control elements (C1, C2, C3, S1) and bidirectional control elements (C60, C70, C800). It consists in lastingly functionally linking up at least two elements. The process is characterized in that the lasting functional linkup brings about at least one transfer from a bidirectional element to another bidirectional element of at least one information creating a hierarchical relationship between these two elements.

US 6,891,838 B1 discloses the present invention is generally directed to a system and method for monitoring and controlling a host of residential automation systems. The system is implemented by using a plurality of wireless communication devices configured to relay both data and command encoded signals through the wireless network of communication devices interposed between integrated sensors/actuators and a gateway device. In accordance with a preferred embodiment, the gateway translates the data encoded signals and embeds the information in a data packet using terminal control protocol/Internet protocol to communicate the data to a computing device on a wide area network. The computing device may comprise data collection and or control algorithms as desired. The computing device may forward command signals to the gateway device. In response thereto, the gateway may convert the command signals into appropriate command encoded signals for wireless transmission to a designated actuator integrated in a residential system. The present invention can also be viewed as providing a method for monitoring and controlling residential systems. In its broadest terms, the method can be described as: sensing a parameter; generating a wireless signal; traversing a wireless network to a gateway interconnected with a wide area network; communicating the parameter to a computing device on the network; generating a control signal; communicating the control signal to the gateway; converting the control signal; and broadcasting the control signal such that an appropriate actuator is energized.

US 6,437,692 B1 discloses the present invention is generally directed to a system for monitoring a variety of environmental and/or other conditions within a defined remotely located region. In accordance with one aspect of the invention, a system is configured to monitor utility meters in a defined area. The system is implemented by using a plurality of wireless transmitters, wherein each wireless transmitter is integrated into a sensor adapted to monitor a particular data input. The system also includes a plurality of transceivers that are dispersed throughout the region at defined locations. The system uses a local gateway to translate and transfer information from the transmitters to a dedicated computer on a network. The dedicated computer, collects, compiles, and stores the data for retrieval upon client demand across the network. The computer further includes means for evaluating the received information and identifying an appropriate control signal, the system further including means for applying the control signal at a designated actuator.

Wenqi Wendy, G. U. O., Willam M. Healy, and Z. H. O. U. Mengchu. "Wireless mesh networks in intelligent building automation control: A survey." 

Shailendra, Eshan, and Praneet Kaur Bhatia. "Analyzing home automation and networking technologies." 

Kastner, Wolfgang, et al. "Building Automation Systems Integration into the Internet of Things The IoT6 approach, its realization and validation." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria whose telephone number is (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Satish Rampuria/Primary Examiner, Art Unit 2193